

	

		II

		109th CONGRESS

		1st Session

		S. 1807

		IN THE SENATE OF THE UNITED STATES

		

			September 30, 2005

			Ms. Snowe (for herself,

			 Mr. Kerry, Mr.

			 Vitter, Ms. Landrieu,

			 Mr. Talent, Mr.

			 Kennedy, Mr. Cornyn, and

			 Mr. Bayh) introduced the following bill;

			 which was read twice and referred to the Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To provide assistance for small businesses damaged by

		  Hurricane Katrina or Hurricane Rita, and for other purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Small Business Hurricane Relief

			 and Reconstruction Act of 2005.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Definitions.

					Sec. 3. Disaster loans after Hurricane Katrina and Hurricane

				Rita.

					Sec. 4. Energy emergency relief.

					Sec. 5. Supplemental emergency loans.

					Sec. 6. Development company debentures.

					Sec. 7. Small business emergency relief.

					Sec. 8. Business counseling.

					Sec. 9. Small business development centers.

					Sec. 10. HUBZones.

					Sec. 11. Outreach programs.

					Sec. 12. Small business bonding threshold.

					Sec. 13. Small business participation.

					Sec. 14. Micropurchases.

					Sec. 15. Loan defaults.

					Sec. 16. Budgetary treatment of loans and

				financings.

					Sec. 17. Emergency procurement authority.

				

			2.DefinitionsIn this Act—

			(1)the terms

			 Administration and Administrator mean the Small

			 Business Administration and the Administrator thereof, respectively;

			(2)the term

			 Disaster Area means an area which the President has designated as

			 a disaster area as a result of Hurricane Katrina of August 2005 or Hurricane

			 Rita of September 2005; and

			(3)the term

			 small business concern has the same meaning as in section 3 of the

			 Small Business Act.

			3.Disaster loans

			 after Hurricane Katrina and Hurricane Rita

			(a)In a disaster

			 areaSection 7(b) of the Small

			 Business Act (15 U.S.C. 636(b)) is amended by inserting immediately

			 after paragraph (3) the following:

				

					(4)Disaster loans

				after hurricane katrina and hurricane rita in a disaster area

						(A)DefinitionIn

				this paragraph, the term Disaster Area means an area which the

				President has designated as a disaster area as a result of Hurricane Katrina of

				August 2005 or Hurricane Rita of September 2005.

						(B)Loans to

				nonprofitsIn addition to any other loan authorized by this

				subsection, the Administrator may make such loans under this subsection (either

				directly or in cooperation with banks or other lending institutions through

				agreements to participate on an immediate or deferred basis) as the

				Administrator determines appropriate to a nonprofit organization located or

				operating in a Disaster Area or providing services to persons who have

				evacuated from a Disaster Area.

						(C)Increased loan

				caps

							(i)Aggregate loan

				amountsExcept as provided in clause (ii), the aggregate loan

				amount outstanding and committed to a borrower under this subsection, except

				for loans under paragraph (5) or (6), made as a result of Hurricane Katrina or

				Hurricane Rita, may not exceed $10,000,000.

							(ii)Waiver

				authorityThe Administrator may, at the discretion of the

				Administrator, waive the aggregate loan amount established under clause

				(i).

							(D)Deferment of

				disaster loan payments

							(i)In

				generalNotwithstanding any other provision of law, payments of

				principal and interest on a loan to a borrower located in a Disaster Area made

				before August 24, 2007, shall be deferred, and no interest shall accrue with

				respect to such loan, during the time period described in clause (ii).

							(ii)Time

				periodThe time period for purposes of clause (i) shall be 1 year

				from the later of the date of enactment of this paragraph or the date of

				issuance of a loan described in clause (i), but may be extended to 2 years from

				such date, at the discretion of the Administrator.

							(iii)Resumption of

				paymentsAt the end of the time period described in clause (ii),

				the payment of periodic installments of principal and interest shall be

				required with respect to such loan, in the same manner and subject to the same

				terms and conditions as would otherwise be applicable to any other loan made

				under this subsection.

							(E)Refinancing

				disaster loans after Hurricane Katrina and Hurricane Rita

							(i)In

				generalAny loan made under this subsection that was outstanding

				as to principal or interest on August 24, 2005, may be refinanced by a small

				business concern that is located in a Disaster Area, and the refinanced amount

				shall be considered to be part of the new loan for purposes of this

				subparagraph.

							(ii)No effect on

				eligibilityA refinancing under clause (i) by a small business

				concern shall be in addition to any other loan eligibility for that small

				business concern under this Act.

							(F)Refinancing

				business debt

							(i)In

				generalAny business debt of a small business concern that was

				outstanding as to principal or interest on August 24, 2005, may be refinanced

				by the small business concern if it is, or was on that date, located in a

				Disaster Area. With respect to a refinancing under this clause, payments of

				principal shall be deferred, and interest may accrue, during the 1-year period

				following the date of refinancing, and the refinanced amount shall be

				considered to be part of a new loan for purposes of this subparagraph.

							(ii)Resumption of

				paymentsAt the end of the 1-year period described in clause (i),

				the payment of periodic installments of principal and interest shall be

				required with respect to such loan, in the same manner and subject to the same

				terms and conditions as would otherwise be applicable to any other loan made

				under this subsection.

							(G)TermsA

				loan under subparagraph (E) or (F) shall be made at the same interest rate as

				economic injury loans under paragraph (2).

						(H)Extended

				application periodNotwithstanding any other provision of law,

				the Administrator shall accept applications for assistance under this

				subsection as a result of Hurricane Katrina or Rita until 1 year after the date

				on which the President designated the area as a disaster area as a result of

				Hurricane Katrina or Hurricane Rita, as the case may be.

						(I)No

				saleNo loan under this subsection made as a result of Hurricane

				Katrina or Hurricane Rita may be

				sold.

						.

			(b)Nationwide

			 disaster loansSection 7(b)

			 of the Small Business Act (15 U.S.C.

			 636(b)), as amended by this Act, is amended by inserting immediately after

			 paragraph (4) the following:

				

					(5)Nationwide

				loans after Hurricane Katrina and Hurricane RitaIn addition to any other loan authorized by

				this subsection, the Administrator may make such loans under this subsection

				(either directly or in cooperation with banks or other lending institutions

				through agreements to participate on an immediate or deferred basis) as the

				Administrator determines appropriate to a small business concern, small

				agricultural cooperative, small nursery, or small producer cooperative located

				anywhere in the United States that demonstrates a direct adverse economic

				impact caused by Hurricane Katrina or Hurricane Rita, based on such criteria as

				the Administrator may set by rule, regulation, or

				order.

					.

			(c)Disaster

			 mitigation

				(1)In

			 generalSection 7(b)(1)(A) of the Small Business Act (15 U.S.C.

			 636(b)(1)(A)) is amended by inserting of the aggregate costs of such

			 damage or destruction (whether or not compensated for by insurance or

			 otherwise) after 20 per centum.

				(2)Effective

			 dateThe amendment made by paragraph (1) shall apply with respect

			 to a loan or guarantee made after the date of enactment of this Act.

				(d)Technical

			 amendmentsSection 7(b) of the Small Business Act (15 U.S.C.

			 636(b)) is amended—

				(1)in the matter

			 preceding paragraph (1), by striking the, Administration and

			 inserting the Administration;

				(2)in paragraph

			 (2)(A), by striking Disaster Relief and Emergency Assistance Act

			 and inserting Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5121 et seq.); and

				(3)in the

			 undesignated matter at the end—

					(A)by striking

			 , (2), and (4) and inserting and (2); and

					(B)by striking

			 , (2), or (4) and inserting (2).

					(e)Disaster loan

			 additional amountsIn addition to any other amounts otherwise

			 appropriated for such purpose, there is authorized to be appropriated to the

			 Administration $86,000,000, to make loans under section 7(b) of the Small

			 Business Act.

			4.Energy emergency

			 relief

			(a)Small business

			 and farm energy emergency disaster loan program

				(1)Small business

			 disaster loan authoritySection 7(b) of the

			 Small Business Act (15 U.S.C. 636(b))

			 is amended by inserting immediately after paragraph (5), as added by this Act,

			 the following:

					

						(6)Energy

				emergency relief

							(A)DefinitionsFor

				purposes of this paragraph—

								(i)the term

				base price index means the moving average of the closing unit

				price on the New York Mercantile Exchange for heating oil, natural gas,

				gasoline, or propane for the 10 days, in each of the most recent 2 preceding

				years, which correspond to the trading days described in clause (ii);

								(ii)the term

				current price index means the moving average of the closing unit

				price on the New York Mercantile Exchange, for the 10 most recent trading days,

				for contracts to purchase heating oil, natural gas, gasoline, or propane during

				the subsequent calendar month, commonly known as the front

				month;

								(iii)the term

				significant increase means—

									(I)with respect to

				the price of heating oil, natural gas, gasoline, or propane, any time the

				current price index exceeds the base price index by not less than 40 percent;

				and

									(II)with respect to

				the price of kerosene, any increase which the Administrator, in consultation

				with the Secretary of Energy, determines to be significant; and

									(iv)a small business

				concern engaged in the heating oil business is eligible for a loan, if the

				small business concern sells not more than 10,000,000 gallons of heating oil

				per year.

								(B)Loan

				authorityThe Administration may make such loans, either directly

				or in cooperation with banks or other lending institutions through agreements

				to participate on an immediate or deferred basis, to assist a small business

				concern that has suffered or that is likely to suffer substantial economic

				injury on or after August 24, 2005, as the result of a significant increase in

				the price of heating oil, natural gas, gasoline, propane, or kerosene occurring

				on or after August 24, 2005.

							(C)Applicable

				interest rateAny loan or guarantee extended pursuant to this

				paragraph shall be made at the same interest rate as economic injury loans

				under paragraph (2).

							(D)Loan

				limitationNo loan may be made under this paragraph, either

				directly or in cooperation with banks or other lending institutions through

				agreements to participate on an immediate or deferred basis, if the total

				amount outstanding and committed to the borrower under this subsection would

				exceed $1,500,000, unless such borrower constitutes a major source of

				employment in its surrounding area, as determined by the Administrator, in

				which case the Administrator, in its discretion, may waive the $1,500,000

				limitation.

							(E)Loan

				criteriaFor purposes of assistance under this paragraph—

								(i)a

				declaration of a disaster area based on conditions specified in this paragraph

				shall be required, and shall be made by the President or the Administrator;

				or

								(ii)if no

				declaration has been made pursuant to clause (i), the Governor of a State in

				which a significant increase in the price of heating oil, natural gas,

				gasoline, propane, or kerosene has occurred may certify to the Administration

				that small business concerns have suffered economic injury as a result of such

				increase and are in need of financial assistance which is not otherwise

				available on reasonable terms in that State, and upon receipt of such

				certification, the Administration may make such loans as would have been

				available under this paragraph if a disaster declaration had been

				issued.

								(F)Permissible

				usesNotwithstanding any other provision of law, loans made under

				this paragraph may be used by a small business concern described in

				subparagraph (B) to convert from the use of heating oil, natural gas, gasoline,

				propane, or kerosene to a renewable or alternative energy source, including

				agriculture and urban waste, geothermal energy, cogeneration, solar energy,

				wind energy, or fuel

				cells.

							.

				(2)Conforming

			 amendmentsSection 3(k) of the Small Business Act (15 U.S.C. 632(k)) is

			 amended—

					(A)by inserting

			 , significant increase in the price of heating oil, natural gas,

			 gasoline, propane, or kerosene after civil disorders;

			 and

					(B)by inserting

			 other before economic.

					(3)ReportNot

			 later than 12 months after the date on which the Administrator issues

			 guidelines under subsection (c)(1), and annually thereafter, until the date

			 that is 12 months after the end of the effective period of section 7(b)(6) of

			 the Small Business Act, as added by this subsection, the Administrator shall

			 submit to the Committee on Small Business and Entrepreneurship of the Senate

			 and the Committee on Small Business of the House of Representatives, a report

			 on the effectiveness of the assistance made available under section 7(b)(6) of

			 the Small Business Act, as added by

			 this subsection, including—

					(A)the number of

			 small business concerns that applied for a loan under that section 7(b)(6) and

			 the number of those that received such loans;

					(B)the dollar value

			 of those loans;

					(C)the States in

			 which the small business concerns that received such loans are located;

					(D)the type of

			 energy that caused the significant increase in the cost for the participating

			 small business concerns; and

					(E)recommendations

			 for ways to improve the assistance provided under that section 7(b)(6), if

			 any.

					(4)Effective

			 dateThe amendments made by this subsection shall apply during

			 the 4-year period beginning on the earlier of the date on which guidelines are

			 published by the Administrator under subsection (c)(1), or 30 days after the

			 date of enactment of this Act, with respect to assistance under section 7(b)(6)

			 of the Small Business Act, as added by

			 this subsection.

				(b)Farm energy

			 emergency relief

				(1)In

			 generalSection 321(a) of the Consolidated Farm and Rural Development Act (7

			 U.S.C. 1961(a)) is amended—

					(A)in the first

			 sentence—

						(i)by

			 striking operations have and inserting operations (i)

			 have; and

						(ii)by

			 inserting before : Provided, the

			 following: , or (ii)(I) are owned or operated by such an applicant that

			 is also a small business concern (as defined in section 3 of the

			 Small Business Act (15 U.S.C. 632)),

			 and (II) have suffered or are likely to suffer substantial economic injury on

			 or after August 24, 2005, as the result of a significant increase in energy

			 costs or input costs from energy sources occurring on or after August 24, 2005,

			 in connection with an energy emergency declared by the President or the

			 Secretary;

						(B)in the third

			 sentence, by inserting before the period at the end the following: or by

			 an energy emergency declared by the President or the Secretary;

			 and

					(C)in the fourth

			 sentence—

						(i)by

			 inserting or energy emergency after natural

			 disaster each place that term appears; and

						(ii)by

			 inserting or declaration after emergency

			 designation.

						(2)FundingFunds

			 available on the date of enactment of this Act for emergency loans under

			 subtitle C of the Consolidated Farm and Rural

			 Development Act (7 U.S.C. 1961 et seq.) shall be available to carry

			 out the amendments made by paragraph (1) to meet the needs resulting from

			 natural disasters.

				(3)ReportNot

			 later than 12 months after the date on which the Secretary of Agriculture

			 issues guidelines under subsection (c)(1), and annually thereafter, the

			 Secretary shall submit to the Committee on Small Business and Entrepreneurship

			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate and to

			 the Committee on Small Business and the Committee on Agriculture of the House

			 of Representatives, a report that—

					(A)describes the

			 effectiveness of the assistance made available under section 321(a) of the

			 Consolidated Farm and Rural Development

			 Act (7 U.S.C. 1961(a)), as amended by this section; and

					(B)contains

			 recommendations for ways to improve the assistance provided under such section

			 321(a).

					(4)Effective

			 dateThe amendments made by this subsection shall apply during

			 the 4-year period beginning on the earlier of the date on which guidelines are

			 published by the Secretary of Agriculture under subsection (c)(1), or 30 days

			 after the date of enactment of this Act, with respect to assistance under

			 section 321(a) of the Consolidated Farm and

			 Rural Development Act (7 U.S.C. 1961(a)), as amended by this

			 subsection.

				(c)Guidelines and

			 rulemaking

				(1)GuidelinesNot

			 later than 30 days after the date of enactment of this Act, the Administrator

			 and the Secretary of Agriculture shall each issue guidelines to carry out

			 subsections (a) and (b), respectively, and the amendments made thereby, which

			 guidelines shall become effective on the date of their issuance.

				(2)RulemakingNot

			 later than 30 days after the date of enactment of this Act, the Administrator,

			 after consultation with the Secretary of Energy, shall promulgate regulations

			 specifying the method for determining a significant increase in the price of

			 kerosene under section 7(b)(6)(A)(iii)(II) of the Small Business Act, as added by this Act.

				5.Supplemental

			 emergency loans

			(a)In

			 generalSection 7(a) of the

			 Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the

			 following:

				

					(32)Supplemental

				emergency loans after hurricane katrina and hurricane rita

						(A)Loan

				authorityIn addition to any other loan authorized by this

				subsection, the Administrator shall make such loans under this subsection

				(either directly or in cooperation with banks or other lending institutions

				through agreements to participate on an immediate or deferred basis) as the

				Administrator determines appropriate to a small business concern, located

				anywhere in the United States, that is directly adversely affected by Hurricane

				Katrina or Hurricane Rita, based on such criteria as the Administrator may set

				by rule, regulation, or order, subject to subparagraph (B).

						(B)Oversight

				protectionsIn making any loan under subparagraph (A)—

							(i)the borrower

				shall be made aware that such loans are for those directly adversely affected

				by Hurricane Katrina or Hurricane Rita, as the case may be; and

							(ii)if such loans

				are made in cooperation with a bank or other lending institution—

								(I)lenders shall

				document for the Administrator how the borrower was directly adversely affected

				by Hurricane Katrina or Hurricane Rita;

								(II)not later than 6

				months after the date of enactment of this paragraph, and every 6 months

				thereafter until the date that is 18 months after the date of enactment of this

				paragraph, the Inspector General of the Administration shall make a report

				regarding such loans to the Committee on Small Business and Entrepreneurship of

				the Senate and the Committee on Small Business of the House of Representatives,

				including verification that the program is being administered appropriately and

				that such loans are being used for purposes authorized by this paragraph;

				and

								(III)not later than

				12 months after the date on which the final report submitted by the Inspector

				General under subclause (II), the Comptroller General of the United States

				shall conduct a review of the administration of the supplemental emergency loan

				program authorized under this paragraph and submit a report to the Committee on

				Small Business and Entrepreneurship of the Senate and the Committee on Small

				Business of the House of Representatives containing the findings of the review

				and any recommendations.

								(C)Fees

							(i)In

				generalNotwithstanding any other provision of law, the

				Administrator shall, in lieu of the fee established under paragraph (23)(A),

				collect an annual fee of 0.25 percent of the outstanding balance of deferred

				participation loans made under this subsection to a small business concern,

				located anywhere in the United States, directly adversely affected by Hurricane

				Katrina or Hurricane Rita for a period of 1 year after the date of enactment of

				this paragraph.

							(ii)Guarantee

				feesNotwithstanding any other provision of law, the guarantee

				fee under paragraph (18)(A) for a period of 1 year after the date of enactment

				of this subparagraph shall be as follows:

								(I)A guarantee fee

				equal to 1 percent of the deferred participation share of a total loan amount

				that is not more than $150,000.

								(II)A guarantee fee

				equal to 2.5 percent of the deferred participation share of a total loan amount

				that is more than $150,000, but not more than $700,000.

								(III)A guarantee fee

				equal to 3.5 percent of the deferred participation share of a total loan amount

				that is more than

				$700,000.

								.

			(b)Authorization

			 of appropriationsThere is authorized to be appropriated

			 $75,000,000 to carry out section 7(a)(32) of the Small Business Act, as added

			 by this section.

			6.Development

			 company debentures

			(a)AuthoritySection 503 of the Small Business

			 Investment Act of 1958 (15 U.S.C. 697) is amended by adding at the end the

			 following:

				

					(j)Debentures

				after hurricane katrina and hurricane rita

						(1)Authority

							(A)In

				generalIn addition to any other guarantee authorized by this

				section, the Administrator may guarantee the timely payment of all principal

				and interest as scheduled on any debenture issued to a qualified

				borrower.

							(B)TermsThe

				Administrator shall establish a fee for a guarantee issued under subparagraph

				(A) that is lower than that for other guarantees under this section.

							(2)Existing

				guarantees

							(A)In

				generalNotwithstanding any other provision of law, the

				Administrator may temporarily defer payments of principal and interest on a

				guarantee made under this section before the date of enactment of this

				subsection to a qualified borrower located in a Disaster Area, in any case in

				which the payments are owed to the Administration.

							(B)Payments to

				other partiesNotwithstanding any other provision of law, the

				Administrator may temporarily make payments of principal and interest on a loan

				made under this section before the date of enactment of this subsection to a

				qualified borrower located in a Disaster Area, in any case in which the

				payments are owed to a person other than the Administration.

							(C)Termination of

				authorityThe authority to defer, or make, payments under this

				paragraph shall terminate 1 year after the date of enactment of this

				subsection.

							(3)DefinitionsIn

				this subsection, the following definitions shall apply:

							(A)Disaster

				AreaThe term Disaster Area means an area which the

				President has designated as a disaster area as a result of Hurricane Katrina of

				August 2005 or Hurricane Rita of September 2005.

							(B)Qualified

				BorrowerThe term qualified borrower means a small

				business concern located anywhere in the United States that has been directly

				adversely affected by Hurricane Katrina or Hurricane Rita, based on such

				criteria as the Administrator may set by rule, regulation, or

				order.

							.

			(b)Authorization

			 of appropriationsThere is authorized to be appropriated

			 $75,000,000 to carry out section 503(j) of the Small Business Investment Act of

			 1958, as added by this section.

			7.Small business

			 emergency relief

			(a)Business loan

			 programsSection 20(e)(1)(B) of the Small Business Act (15 U.S.C.

			 631 note) is amended—

				(1)in the matter

			 preceding clause (i), by striking $25,050,000,000 and inserting

			 $40,050,000,000;

				(2)in clause (i), by

			 striking $17,000,000,000 and inserting

			 $27,000,000,000; and

				(3)in clause (ii),

			 by striking $7,500,000,000 and inserting

			 $12,500,000,000.

				(b)Grants to

			 states damaged by hurricane katrina or hurricane rita

				(1)In

			 generalThere is authorized to be appropriated to the Secretary

			 of Commerce $450,000,000 for the Economic Development Administration of the

			 Department of Commerce to make grants to the appropriate State government

			 agencies in Louisiana, Alabama, Mississippi, Texas, and Florida, to carry out

			 this subsection.

				(2)Disbursement of

			 fundsThe Department of Commerce shall disburse the funds

			 authorized under paragraph (1) in the most expeditious manner possible to the

			 designated States, based on—

					(A)the number of

			 businesses directly damaged or disrupted by Hurricane Katrina or Hurricane Rita

			 in the State;

					(B)the number of

			 residents displaced from the State by Hurricane Katrina or Hurricane

			 Rita;

					(C)the number of

			 jobs lost or disrupted by Hurricane Katrina or Hurricane Rita in the

			 State;

					(D)the extent of

			 economic disruption by Hurricane Katrina or Hurricane Rita in the State;

			 and

					(E)the number of

			 evacuees from any other State due to Hurricane Katrina or Hurricane Rita to

			 whom the designated State is providing assistance.

					(3)Use of

			 funds

					(A)In

			 generalGrants awarded to a State under paragraph (1) shall be

			 used by the State to provide bridge grants and loans, which may be made to any

			 person located in a Disaster Area who was directly adversely affected by

			 Hurricane Katrina or Hurricane Rita, to assist such person in covering costs

			 until the person is able to obtain loans through Administration assistance

			 programs or other sources.

					(B)ReimbursementA

			 State may use a grant awarded under paragraph (1) as reimbursement for any

			 State funds used to provide bridge grants or loans to any person located in a

			 Disaster Area who was directly adversely affected by Hurricane Katrina or

			 Hurricane Rita before the date on which the funds authorized under paragraph

			 (1) are disbursed.

					(C)CriteriaNotwithstanding

			 any other provision of law, in making bridge grants and loans under

			 subparagraph (A), the State may use such criteria as the State determines

			 appropriate, and shall not be required to apply eligibility criteria for

			 programs administered by the Department of Commerce.

					(D)TermsFor

			 any loan made by a State under subparagraph (A)—

						(i)such a loan may

			 initially be a noncollateralized, low-interest loan;

						(ii)payments and

			 interest on such a loan may be deferred for at least 1 year after the date on

			 which the loan is made;

						(iii)the balance

			 remaining on such a loan 5 years after the date on which the loan is made may

			 be forgiven entirely by the State, if the borrower has continued to operate

			 during that 5-year period in a Disaster Area; and

						(iv)such a loan may

			 be forgiven by the State, under such terms as it may set, if the borrower

			 cannot repay such loan.

						(E)Administrative

			 expensesThe Department of Commerce may use not more than

			 $1,000,000 of the funds authorized under paragraph (1) to administer the

			 provision of grants to the designated States under this subsection.

					8.Business

			 counselingIn addition to any

			 other amounts authorized for any fiscal year, there are authorized to be

			 appropriated to the Administration, to remain available until expended, for

			 fiscal year 2006—

			(1)$21,000,000, to

			 be used for activities of small business development centers pursuant to

			 section 21 of the Small Business Act, not less than $15,000,000 of which shall

			 be non-matching funds and used to aid and assist small business concerns

			 affected by Hurricane Katrina or Hurricane Rita;

			(2)$2,000,000, to be

			 used for the SCORE program authorized by section 8(b)(1) of the Small Business

			 Act, for the activities described in section 8(b)(1)(B)(ii) of that Act, not

			 less than $1,000,000 of which shall be used to aid and assist small business

			 concerns affected by Hurricane Katrina or Hurricane Rita;

			(3)$4,500,000, to be

			 used for activities of women's business centers authorized by section 29(b) of

			 the Small Business Act and for recipients of a grant under section 29(l) of

			 that Act, not less than $2,500,000 of which shall be non-matching funds used to

			 aid and assist small business concerns affected by Hurricane Katrina or

			 Hurricane Rita, which may also be made available to a women's business center

			 whose 5-year project ended in fiscal year 2004;

			(4)$1,250,000, to be

			 used for activities of the office of veteran's business development pursuant to

			 section 32 of the Small Business Act, not less than $750,000 of which shall be

			 used to aid and assist small business concerns affected by Hurricane Katrina or

			 Hurricane Rita; and

			(5)$5,000,000, to be

			 used for activities of the microloan program authorized by clauses (ii) and

			 (iii) of section 7(m)(1)(G) of the Small Business Act to aid and assist small

			 business concerns adversely affected by Hurricane Katrina or Hurricane

			 Rita.

			9.Small business

			 development centers

			(a)Waiver of

			 maximum amountSection

			 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) is amended by adding

			 at the end the following:

				

					(D)Fiscal years 2005 and

				2006For fiscal years 2005 and 2006, the Administrator has the

				authority to waive the maximum amount of $100,000 for grants under subparagraph

				(C)(viii), and such grants shall be made available for small business

				development centers assisting small business concerns adversely affected by

				Hurricane Katrina or Hurricane

				Rita.

					.

			(b)Assistance

			 after hurricane katrina and hurricane ritaSection 21(b) of the

			 Small Business Act (15 U.S.C. 648(b)) is amended by adding at the end the

			 following:

				

					(4)Assistance after hurricane katrina

				and hurricane rita

						(A)In generalThe

				Administration shall authorize any small business development center,

				regardless of location, to provide advice, information, and assistance, as

				described in subsection (c), to a small business concern located in an area

				which the President has designated as a disaster area as a result of Hurricane

				Katrina of August 2005 or Hurricane Rita of September 2005.

						(B)Continuity of

				servicesA small business development center that provides

				counselors to an area described in subparagraph (A) shall, to the maximum

				extent practicable, ensure continuity of services in the State it currently

				serves.

						.

			10.HUBZonesSection 3(p)(1) of the Small Business Act

			 (15 U.S.C. 632(p)(1)) is amended—

			(1)in subparagraph

			 (D), by striking or;

			(2)in subparagraph

			 (E), by striking the period at the end and inserting ; or;

			 and

			(3)by adding at the

			 end the following:

				

					(F)an area which the

				President has designated as a disaster area as a result of Hurricane Katrina of

				August 2005 or Hurricane Rita of September

				2005.

					.

			11.Outreach

			 programs

			(a)In

			 generalNot later than 90 days after the date of enactment of

			 this Act, the Administrator shall establish a contracting outreach and

			 technical assistance program for small business concerns which have had a

			 primary place of business in, or other significant presence in a Disaster Area

			 at any time following the 60 days prior to the designation of such area by the

			 Administrator.

			(b)Administrator

			 actionThe Administrator may fulfill the requirement of

			 subsection (a) by acting through—

				(1)the

			 Administration;

				(2)the Federal

			 agency small business officials designated under section 15(k)(1) of the Small

			 Business Act (15 U.S.C. 644(k)(1)); or

				(3)any Federal,

			 State, or local government entity, higher education institution, or private

			 nonprofit organization that the Administrator may deem appropriate, upon

			 conclusion of a memorandum of understanding or assistance agreement, as

			 appropriate, with the Administrator.

				12.Small business

			 bonding thresholdNotwithstanding any other provision of law,

			 for all procurements related to Hurricane Katrina or Hurricane Rita, the

			 Administrator may, upon such terms and conditions as it may prescribe,

			 guarantee and enter into commitments to guarantee any surety against loss

			 resulting from a breach of the terms of a bid bond, payment bond, performance

			 bond, or bonds ancillary thereto, by a principal on any total work order or

			 contract amount at the time of bond execution that does not exceed $5,000,000,

			 except that the Administrator may increase such amount to $10,000,000, at the

			 discretion of the Administrator.

		13.Small business

			 participationIn order to

			 facilitate the maximum practicable participation of small business concerns in

			 activities related to relief and recovery from Hurricane Katrina and Hurricane

			 Rita, the Administrator and the head of any Federal agency making procurements

			 related to the aftermath of Hurricane Katrina or Hurricane Rita, shall set a

			 goal, to be met within a reasonable time, of awarding to small business

			 concerns not less than 30 percent of amounts expended for prime contracts and

			 not less than 40 percent of amounts expended for subcontracts on procurements

			 by such agency related to the aftermath of Hurricane Katrina or Hurricane Rita,

			 respectively.

		14.Micropurchases

			(a)In

			 generalSection 101 of the Second Emergency Supplemental

			 Appropriations Act to Meet Immediate Needs Arising From the Consequences of

			 Hurricane Katrina, 2005 (Public Law 109–62; 119 Stat. 1990) is repealed.

			(b)AuthorityThe

			 authority provided in subsection 32A of the Office of Federal Procurement

			 Policy Act (41 U.S.C. 428a) may be used with respect to any procurement for

			 property or services determined by the head of an Executive agency to be

			 necessary for support of Hurricane Katrina or Hurricane Rita rescue and relief

			 operations.

			(c)ExpirationThe

			 authority provided by subsection (b) shall expire on the date that is 180 days

			 after the date of enactment of this Act.

			15.Loan

			 defaultsNotwithstanding any

			 other provision of law, no loan made before August 24, 2005, under subsection

			 (a) or (m) of section 7 of the Small Business Act or title III or section 503

			 of the Small Business Investment Act of 1958 for which the borrower goes into

			 default because of Hurricane Katrina or Hurricane Rita shall be considered a

			 cost, as that term is defined in section 502 of the Federal Credit Reform Act

			 of 1990, to the Administration for purposes of calculating the subsidy rate for

			 loans under subsection (a) or (m) of section 7 of the Small Business Act or

			 title III or section 503 of the Small Business Investment Act of 1958,

			 respectively.

		16.Budgetary

			 treatment of loans and financings

			(a)In

			 generalAssistance made available under any loan made or approved

			 by the Administration under this Act, subsections (a) or (b) of section 7 of

			 the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, or

			 financings made under title V of the Small Business Investment Act of 1958 (15

			 U.S.C. 695 et seq.), as amended by this Act, on and after the date of enactment

			 of this Act, shall be treated as separate programs of the Administration for

			 purposes of the Federal Credit Reform Act of 1990 only.

			(b)Use of

			 fundsAssistance under this Act and the amendments made by this

			 Act shall be available only to the extent that funds are made available under

			 appropriations Acts, which funds shall be utilized to offset the cost (as such

			 term is defined in section 502 of the Federal Credit Reform Act of 1990) of

			 such assistance.

			17.Emergency

			 procurement authority

			(a)Small Business

			 Reservation OffsetSection 15(j) of the

			 Small Business Act (15 U.S.C. 644(j))

			 is amended by adding at the end the following:

				

					(4)For any contracts involving the use

				of the special emergency procurement authority under section 32A(c) of the

				Office of Federal Procurement Policy Act (41 U.S.C. 428a(c)), the dollar

				ceiling of the small business reservation established in paragraph (1) shall be

				adjusted to match the applicable amount of the simplified acquisition

				threshold.

					.

			(b)Retention of

			 Small Business SubcontractingSection 8(d)(4)(D) of the

			 Small Business Act (15 U.S.C.

			 637(d)(4)(D)) is amended—

				(1)by striking

			 (D) No contract and inserting the following:

					

						(D)Small business

				participation

							(i)In generalNo

				contract

							;

				and

				(2)by adding at the

			 end the following:

					

						(ii)Emergency procurements

							(I)In generalFor any

				contract which otherwise meets the requirements of this subsection, and which

				involves the use of special emergency procurement authority under section

				32A(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 428a(c)), the

				subcontracting plan required under this subsection shall be negotiated as soon

				as is practicable, but not later than 30 days after the date on which the

				contract is awarded.

							(II)PaymentNot greater than

				50 percent of the amounts due under any contract described in subclause (I) may

				be paid, unless a subcontracting plan compliant with this subsection is

				negotiated by the

				contractor.

							.

				

